The deceased left an estate of $250,000. Drs. Harrison 
Phillips attended him in his last illness, visiting him once or oftener a day for some 30 odd days before his death, and performing two major operations *Page 49 
(blood transfusions) upon him, one about three weeks before his death and the other a few days before.
The executor placed them upon the account for $1,000; they opposed the account, and asked for an increase to $2,500, which the trial judge allowed. The testamentary executor of the widow in community (who had died pending the settlement of the succession) and the residuary legatee of the deceased have appealed.
The only evidence in the record touching the value of the services rendered is that of the two physicians, to the effect that their charge is reasonable and fair, considering the services rendered, and the standing and means of the deceased; that is, the usual charge in such cases.
The testimony of the opponents being uncontradicted and not inherently lacking in credibility, and their character and standing in the profession being unquestioned, we cannot see wherein the trial judge erred in accepting it as the measure of values for their services.
                             Decree.
The judgment appealed from is therefore affirmed.